Citation Nr: 1146572	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine disorder (claimed as degenerative disc disease (DDD) of the cervical spine).  

4.  Entitlement to service connection for left knee disorder (claimed as left knee patellar tendonitis and Osgood-Schlatter's disease).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1977 and January 2003 to May 2004.  He had other than honorable service from December 1977 to February 1981, which is a bar to VA benefits.  He also had unverified service in the Missouri Army National Guard and the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims folder.   

The issues of service connection for cervical spine disorder (claimed as DDD of the cervical spine), tinnitus, and left knee disorder (claimed as left knee patellar tendonitis and Osgood-Schlatter's disease) being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss is related to active duty service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, bilateral sensorineural hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At the outset, it is important to note that a review of the record reveals that the Veteran's complete service treatment records (STRs) were unavailable for review.  In January 2010, a Formal Finding on the Unavailability of Complete Service Treatment Records was made.  In cases where a Veteran's STRs are unavailable through no fault of the Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings, conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2011).  

Although there are no STRs available which would indicate if there were findings, treatment, or diagnosis of bilateral hearing loss during service, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's DD Form 214 for his first period of duty (1974-1977) which indicates a primary duty assignment as a light weapons infantryman.  His most recent DD 214 for his last period of active duty (2003-2004) indicates a primary duty assignment as a helicopter repairer.  In an August 2006 statement, the Veteran stated that during his active duty period of 2003 to 2004, his duty position was as a flight engineer.  He stated that while stationed in Iraq, he supported coalition forces.  According to the Veteran, a flight engineer performed maintenance on the aircraft, loaded and unloaded cargo, supervised passengers, and manned one of the three defensive machine guns.  He related that he was exposed to loud noise both day and night.  He lived within one hundred yards of the main runway for several months.  A generator was right outside of his tent.  He also stated that he was exposed to small arms fire, mortar attacks, and rocket detonations.  He was also exposed to rotary wing noise.  

Additionally, the Veteran's testimony at his June 2011 videoconference hearing before the Undersigned Acting VLJ indicated that from 1974-1977, he was an infantryman and paratrooper.  He stated that they were told not to wear ear plugs as they would not be able to hear the commands if they wore ear protection.  He also testified that Veterans in aviation were exposed to high intensity noise.  (Hearing testimony pages 10-14).  

Based on the Veteran's DD 214s, his August 2006 statement on behalf of the claim, and his June 2011 videoconference testimony, the evidence shows the Veteran's claimed noise exposure is consistent with the circumstances and conditions of his military service.  38 U.S.C.A. § 1154(a) (West 2002).  Thus, noise exposure is established.  

Following service, the Veteran had audiology examinations in connection with his Army Reserve and National Guard service.  None of those audiograms of November 1993, December 1995, March 2000, October 2002, and January 2006, showed hearing loss for VA purposes.  

The Veteran was seen privately by Midwest Ear, Nose and Throat in April 2010.  It was noted at the time of the examination that he had bilateral hearing loss.  The examination report showed auditory thresholds of 40 decibels at 4000 Hz in both ears, meeting the criteria for impaired hearing loss for VA purposes.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  The physician stated that the Veteran had right conductive hearing loss of unclear cause, possible otosclerosis or some other cause of ossicular fixation.  The physician felt that this was unrelated to active duty.  The Veteran, however, was also found to have bilateral sensorineural hearing loss which was consistent with both noise induced hearing loss and potentially hearing loss associated with aging.  The physician opined that it was impossible for him to differentiate the two at the point of the examination, but that he did feel that noise exposure in service was a reasonable cause for his hearing loss.  

In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.  

Despite the lack of medical evidence showing hearing loss during either his 1974 to 1977 or 2003 to 2004 periods of service, and his initial complaints of hearing loss in his May 2006 claim, based on the April 2010 private physician's opinion from Midwest Ear, Nose and Throat, particularly given the rationale for the opinion, the Board finds that a grant of service connection for bilateral sensorineural hearing loss is warranted.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later 'by submitting evidence that the current disability is causally related to service').  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  
ORDER

Service connection for bilateral sensorineural hearing loss is granted.  


REMAND

The Veteran asserts, in essence, that service connection is warranted for tinnitus, a cervical spine disorder (claimed as DDD of the cervical spine), and left knee patellar tendonitis based on service incurrence.  He maintains that he was a paratrooper in his initial period of service and at that time, he was exposed to a lot of noise from airplanes.  He also related that he had tinnitus since his initial live fire shooting during his first period of service.  He stated that when he served in Iraq, he was a flight engineer and aerial gunner, and was exposed to tremendous noise since he lived on the flight line.  He also stated that while in Iraq, there was a generator right outside of his tent, and that the constant noise and humming from the generator affected his hearing and tinnitus.  

As to the Veteran's tinnitus, service treatment records of March 2000, while the Veteran was not on active duty, are positive for tinnitus.  During the Veteran's June 2011 videoconference hearing, he stated that he first had tinnitus during his first live fire during his initial period of active duty.  He stated that it would come and go, and he noticed it again while serving in the Reserves.  He testified that when he was deployed to Iraq, he began to have constant tinnitus because of the constant noise, helicopters, machine guns, and the long hours in the aircrafts.  

As there is a possibility that the Veteran may have tinnitus that could be attributed to noise induced in service, and he has not been examined by VA for his claimed tinnitus, this should be done prior to a final adjudication of this claim.  

As for the Veteran's claims for service connection for a cervical spine disorder and left knee patellar tendonitis, it is important to note that a review of the record reveals that the Veteran's complete service treatment records were unavailable for review, and there is a heightened obligation on the part of VA to assist the Veteran in the development of his case.  See Cuevas v. Principi, and O'Hare v. Derwinski.   

The Veteran's December 2005 Medical Board Evaluation indicated that as to the Veteran's cervical spine, there was no obvious injury or trauma which he claims started the onset of this pain.  His symptoms increased with the turning of his head and he complained of headaches with the onset of cervical spine pain.  In his April 2007, Medical Board Evaluation, he stated that lifting, wearing of body armor, and increased exposure to climbing, affected his cervical spine.  He also noted that wearing Kevlar caused increased headaches.  

As for the Veteran's left knee, the December 2005 Medical Board Evaluation findings indicated that the onset of his left knee pain occurred when he was deployed to Iraq.  He had the onset of the left knee pain when he worked loading aircraft.  The pain was at the anterior aspect of the knee and was episodic during and since this time.  He also complained of instability and mild effusions, exacerbated by strenuous activity.  He had a known history of a cartilage tear in grade school which got better and did not require surgery at the time.  An October 2007 Physical Evaluation Board proceeding noted that the Veteran's pain was said to be secondary to Osgood-Schlatter's disease but was asymptomatic prior to his deployment in 2003.  

 In this case, it is noted during a February 2007 VA examination, that the Veteran had documented left knee patellar tendonitis and cervical DDD.  The left knee was examined during the examination, but no opinion was made as to the etiology of the left knee patellar tendonitis.  As for the Veteran's cervical spine disorder, the VA examiner did not examine the Veteran for this condition, and only related that he had documented cervical DDD.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04, the Court held that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Also, in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) the Court held when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Since the examiner did not specifically examine the Veteran with regard to his cervical spine disorder, did not provide an opinion as to the etiology of the Veteran's left knee disorder, and specifically stated that no opinions were requested for the examination, the examination report carries limited probative value due to its deficiencies.  As VA has a heightened duty to assist, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  All indicated studies should be performed.  The claims folder should be made available to the examiner.  The examiner should opine whether the Veteran has tinnitus based on his descriptions of his symptoms.  If so, the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current tinnitus is due to either of his active service periods (June 1974 to December 1977 or January 2003 to May 2004), or whether he had preexisting tinnitus and the increase in disability (from periodic to constant) during his most recent active duty service (January 2003 to May 2004) was clearly and unmistakably due to the natural progress of the disease.  

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  

2.  Schedule the Veteran for VA orthopedic/neurology examinations for his cervical spine and his left knee disorders.  All indicated studies, to include x-ray examination, should be performed.  The claims folder should be made available to the examiner to include the May 2004 Post-Deployment Health Care Review, December 2005 Medical Board Evaluation, February 2006 Physical Profile, August 2006 Report of Medical History, April 2007 Medical Board Evaluation, May 2007 Medical Evaluation Board Proceedings, and October 2007 Physical Evaluation Board.  The examiner(s) should opine, whether it is at least as likely as not (50 percent or more probability) that the Veteran's cervical spine disorder and/or left knee disorder had onset during a period of active service (June 1974 to December 1977 or January 2003 to May 2004), or was otherwise shown to have been incurred in or due to an event of such active service.  The examiner(s) must address the assertions of continuity of symptomatology, to include the Veteran's contentions of cervical spine and left knee injury as a paratrooper, and his neck injury from kneeling and wearing helmets, night goggles, and Kevlar.  

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  

3.  After completing the above action, and any other development deemed necessary, the claims should then be readjudicated.  If the claims remain denied, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


